Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 7, 2016

                                           No. 04-16-00591-CV

                                      IN RE David Gordon LEWIS

                                    Original Mandamus Proceeding 1

                                                  ORDER

        Relator, David Gordon Lewis, filed a petition for writ of mandamus and alternative
application for writ of habeas corpus and an emergency motion for stay on September 16, 2016.
This court requested a response and issued a stay. Having considered Relator’s petition and the
response filed by the real party in interest, this court has determined that Relator is entitled to the
relief requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. The stay ordered by this court on September 16, 2016, is hereby LIFTED.

        The Honorable William R. Palmer is ORDERED to vacate the September 16, 2016 order
granting real party in interest’s motion for enforcement. The writ will issue only if we are notified
that Judge Palmer has not done as directed within fifteen days from the date of this order.

        It is so ORDERED on December 7, 2016.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2016.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 15-521-CCL, styled In the Matter of the Marriage of David Gordon Lewis
and Debra Lewis and In the Interest of W.G.L. and E.G.I., Children, pending in the County Court at Law, Kendall
County, Texas, the Honorable William R. Palmer Jr. presiding.